DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:   Although the prior art teaches a similar intermediate transfer member and associated method of making it, the prior art does not teach or reasonable suggest such a transfer member in which the thermoplastic polyester polyurethane layer comprises an aromatic thermoplastic polyester polyurethane (as set forth in claims 1 and 15) or in which the first catalyst further catalyses the cross-linking of the radiation curable primer to the thermoplastic polyester polyurethane (as in claims 6 and 13) or in which the second catalyst further catalyses the cross-linking of the curable composition to the curable silicone release formulation (as in claim 7). The prior art likewise does not teach or reasonably suggest making the polyester polyurethane by reacting at least one polyester polyol intermediate with at least one diisocyanate and at least one chain extender (as in claim 8), or wherein the thermoplastic polyester polyurethane is laminated to the intermediate transfer member body using a PET release liner (as in claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785